Citation Nr: 1702673	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  12-02 748A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to a rating in excess of 30 percent for a mood disorder with alcohol abuse in remission.


REPRESENTATION

Appellant represented by:	Jan Dils, Esquire


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from September 1988 to June 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the February 2012 Form VA 9, the Veteran requested that he be afforded a Travel Board hearing.  In March 2014, the Veteran's representative asked that the Veteran be afforded either a Travel Board or vidoconference hearing, whichever was the first available.  In a November 2016 letter, the Veteran was notified that he was scheduled for a Board videoconference hearing on January 4, 2017.  On January 3, 2017, the Veteran's representative notified the Board that they had a scheduling conflict with the hearing, and asked that it be rescheduled.  Pursuant to 38 C.F.R. § 20.700 (2016), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  38 U.S.C.A. § 7107 (West 2014).  As the Veteran has requested a hearing and has not been afforded such a hearing, remand is necessary to schedule the appellant for a Board hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board videoconference hearing.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. T. SPRAGUE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




